Citation Nr: 1451303	
Decision Date: 11/19/14    Archive Date: 11/26/14

DOCKET NO.  09-04 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a left lower extremity disability.

2.  Entitlement to service connection for a right knee disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel

INTRODUCTION

The Veteran had active military service from November 1977 to November 1981.

These matters come to the Board of Veterans' Appeals (Board) from  a rating decisions issued by Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, in October 2008.  

In March 2010, the Veteran testified before the undersigned Veterans Law Judge.  This case was previously before the Board in July 2010, at which time the issues listed on the title page were remanded for further development.  Since that time, the RO has established service connection for varicose veins of the right and left lower extremities.  As such, those issues are no longer before the Board.

The issue of the Veteran's entitlement to a total disability rating based on individual unemployability was raised in a September 2014 informal hearing presentation, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Thus, the Board does not have jurisdiction over this issue, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014).

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

First, the Board notes that evidence of a present disability is necessary before service connection may be granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) ("Congress specifically limits entitlement to service-connected disease or injury where such cases have resulted in a disability . . . in the absence of a proof of present disability there can be no claim.").

As acknowledged previously, the Veteran's claim of entitlement to service connection for a right knee disability was previously before the Board in July 2010, at which time it was remanded to provide an examination and obtain an opinion as to the etiology of the claimed condition.  In August 2010, VA provided the requested examination and an examiner concluded that the Veteran's right knee was normal and there was no evidence of a chronic right knee condition, and thus, an opinion as to the etiology of the claimed right knee condition was not offered.  However, in VA treatment records dated January 2014, a clinician noted that the Veteran's right lower extremity pain appears to involve osteoarthritis of the right knee.  In light of this evidence, the Board finds that a remand is necessary to provide an examination and obtain an opinion as to whether the Veteran's current right knee disability is related to his service.  In doing so, the examiner should consider the Veteran's in-service complaints of right knee pain and whether any current right knee disability was caused or aggravated by a service-connected disability.

With regard to the claim for service connection for a left lower extremity disability, the Board notes that the VA clinician who examined the Veteran in May 2008 documented the Veteran's report of left leg pain due to poor circulation, which has been attributed to his service-connected left leg varicose veins, but found that his left leg was otherwise normal.  Specifically, imaging studies revealed that the Veteran's left knee and ankle were normal in appearance, and no orthopedic conditions were diagnosed.  Similarly, the report of the Veteran's August 2010 VA examination indicates that the reported residuals of the Veteran's left lower extremity disability, such as edema and poor circulation, have been attributed to his service-connected left leg varicose veins disability.  Notably, the August 2010 report also fails to show that the Veteran has an additional left lower extremity disability that warrants service connection.  However, reports of VA examinations conducted in August 2013 and September 2014 document bilateral degenerative or traumatic arthritis of the feet, bilateral plantar fasciitis, and an incidental finding of bilateral osteoarthritis of the first metatarsal phalangeal joint.  Accordingly, a remand is also necessary to provide an examination and obtain an opinion as to whether the Veteran has a current left lower extremity disability, other than his service-connected left leg varicose veins, that is related to his service.

Accordingly, the case is REMANDED for the following action:

1.  Notify the Veteran that he may submit lay statements from himself and from other individuals who have first-hand knowledge, and/or were contemporaneously informed his in-service and post-service right knee and left lower extremity symptomatology.  The Veteran should be provided an appropriate amount of time to submit this lay evidence.

2.  Provide a VA examination with regard to the Veteran's claims for service connection for right knee and left lower extremity disabilities.  The claims file must be made available to, and reviewed by, the examiner.  All indicated tests, including appropriate radiology test(s), must be done, and all findings reported in detail.  

First, the examiner should identify the Veteran's current right knee disability.  The examiner should opine as to whether it is at least as likely as not that any identified right knee disability was incurred during, or is related to any incident of, active duty service.  The examiner is also asked to provide an opinion as to whether it is at least as likely as not that any identified right knee disability was caused or aggravated by a service-connected disability.

Second, the examiner should identify the Veteran's current left lower extremity disability other than his service-connected left leg varicose veins with circulatory problems.  The examiner should opine as to whether it is at least as likely as not that any identified left lower extremity disability was incurred during, or is related to any incident of, active duty service.  The examiner should also provide an opinion as to whether it is at least as likely as not that any identified left lower extremity disability was caused or aggravated by a service-connected disability.

For the purpose of providing the requested opinions, the examiner is advised that the Veteran currently has service connection for the following disabilities: (1) right leg varicose veins with circulatory problems; (2) left leg varicose veins with circulatory problems; (3) bilateral pes planus; (4) residuals of soft tissue laceration, right lower extremity; and (5) tinnitus.

The examiner is advised that both the medical and lay evidence of record, to include the Veteran's in-service reports, must be considered when providing the requested opinions.  A complete rationale for each opinion must be provided.  If an opinion cannot be rendered on a medical or scientific basis without invoking processes relating to guesswork or judgment based upon mere conjecture, the examiner should clearly and specifically so state in the examination report, and explain why that is so.

3.  After completion of all of the above and any other development deemed necessary, readjudicate the claims on appeal.  If any benefit remains denied, send the Veteran and his representative a supplemental statement of the case and return the case to the Board

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2014).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

